Exhibit 10.1

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE

PAGE OF PAGES

1

6

2. AMENDMENT/MODIFICATION NO.

0005

3. EFFECTIVE DATE

09/09/2016

4. REQUISITION/PURCHASE REQ. NO.

OS182830

5. PROJECT NO. (If applicable)

6. ISSUED BY

CODE

ASPR-BARDA

7. ADMINISTERED BY (if other than Item 6)

CODE

ASPR–BARDA01

ASPR-BARDA

200 Independence Ave., S.W.

Room 640-G

Washington DC 20201

 

ASPR-BARDA

330 Independence Ave, SW, Rm G644

Washington DC 20201

 

8. NAME AND ADDRESS OF CONTRACTOR (No, street, county. State and ZIP Code)

CYTORI THERAPEUTICS, INC 1386447

CYTORI THERAPEUTICS, INC. 3020

3020 CALLAN RD

SAN DIEGO CA 921211109

(x)

9A. AMENDMENT OF SOLICITATION NO.

 

9B. DATED (SEE ITEM 11)

X

10A. MODIFICATION OF CONTRACT/ORDER NO.

HHS0100201200008C

10B. DATED (SEE ITEM 13)

09/28/2012

CODE 1386447

FACILITY CODE

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

☐ The above  numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers         ☐ is extended.       ☐ is not
extended, Offers must acknowledge receipt of this amendment prior to the hour
and date specified in the solicitation or as amended, by one of the following
methods: (a) By completing Items 8 and 15, and returning   ________   copies of
the amendment; (b) By acknowledging receipt of this amendment on each copy of
the offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER If by
virtue of this amendment you desire to change an offer already submitted, such
change may be made by telegram or letter, provided each telegram or letter makes
reference to the solicitation and this amendment, and is received prior to the
opening hour and date specified.

12. ACCOUNTING AND APPROPRIATION DATA (If required)

See Schedule

Net Increase:

$2,499,162.00

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

CHECK ONE

A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO IN ITEM 10A

 

 

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).

X

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

FAR 52.243-2 Alternate 1 (APR 1987) Changes - cost-reimbursement and Mutual
agreement of the parties

 

D. OTHER (Specify type of modification and authority)

E. IMPORTANT: Contractor     ☐  is not.     ☒  Is required to sign this document
and return                  1        copies to the issuing office.

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible)

Tax ID Number: 33-0827593

DUNS Number: 111029179

Proof of Concept for Use of the Celution System as a Medical Countermeasure for
Thermal Burn

A. The purpose of this modification is to revise the SOW to design, execute, and
complete robust testing, verification, and validation of the System and Process
used for intravenous ADRC delivery.

B. This is a bilateral, supplemental agreement modification. The total contract
amount is increased by $2,499,162.00 and all other terms and conditions remain
unchanged.

Continued ...

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A. NAME AND TITLE OF SIGNER (Type or print)

 

Jeremy Hayden, General Counsel

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

FRANCINE L. HEMPHILL

15B. CONTRACTOR/OFFEROR

/s/ Jeremy Hayden

15C. DATE SIGNED

9/14/16

16B. UNITED STATES OF AMERICA

/s/ FRANCINE L. HEMPHILL

16C. DATE SIGNED

9/15/2016

(Signature of person authorized to sign)

(Signature of Contracting Officer)

NSN 7540-01-152-8070

Previous edition unusable

 

STANDARD FORM 30 (REV. 10-83)

Prescribed by GSA

FAR (48 CFR) 53 243

 

--------------------------------------------------------------------------------

 

CONTINUATION SHEET

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HHS0100201200008C/0005

PAGE

OF

2

6

NAME OF OFFEROR OR CONTRACTOR

CYTORI THERAPEUTICS, INC 1386447

ITEM NO.

(A)

SUPPLIES/SERVICES

(B)

QUANTITY

(C)

UNIT

(D)

UNIT PRICE

(E)

AMOUNT

(F)

 

 

 

 

 

 

 

 

 

 

 

 

2

Delivery: 08/14/2014

Delivery Location Code: HHS/OS/ASPR

HHS/OS/ASPR

200 C St SW

WASHINGTON DC 20201 US

 

FOB: Destination

Period of Performance: 09/28/2012 to 04/15/2017

 

Change Item 2 to read as follows (amount shown is the obligated amount):

 

ASPR-14-07850 -- Option 1 fund to Cytori

Therapeutics Inc        HHS010020120008C

Obligated Amount:    $2,499,162.00

 

Accounting Info:

2014.1992003.25106 Appr. Yr.: 2014 CAN: 1992003 Object Class:  25106

Funded: $0.00

Accounting Info:

2016.1992016.25103 Appr. Yr.: 2016 CAN: 1992016 Object Class: 25103

Funded:   $2,499,162.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2,499,162.00

NSN 7540-01-152-8067

 

 

 

 

OPTIONAL FORM 336 (4-86)

Sponsored by GSA

FAR (48 CFR) 53 110

 

 

 

--------------------------------------------------------------------------------

SUMMARY OF CHANGES

 

Beginning with the effective date of this modification, the below portions of
contract HHS0100201200008C between the Government and Contractor are modified as
follows:

 

 

1.

ARTICLE B.2., ESTIMATED COST AND FIXED FEE, is hereby deleted in its entirely
and replaced with the following

 

 

a.

The total estimated cost of the Option 1 (CLIN 0002) performance segment is
$15,422,712.

 

 

b.

The total fixed fee for the Option 1 (CLIN 0002) performance segment is
$1,156,703. The fixed fee shall be paid subject to Allowable Cost and Payment
and Fixed Fee Clauses.

 

 

c.

The total amount of the Option 1 (CLIN 0002) performance segment, represented by
the sum of the total estimated cost plus fixed fee, is $16,579,415.

 

 

d.

It is estimated that the amount currently allotted will cover the Option 1 (CLIN
0002) performance segment through April15, 2017.

 

 

e.

The Contractor shall maintain records of all contract costs and such records
shall be subject to the Audit and Records-Negotiation and Final Decisions on
Audit Findings clauses of the General Clauses.

 

CLIN/

Option

Estimated

Period of

Performance

Supplies/Services

Total

Estimated

Cost

Fixed Fee

Total

Estimated

Cost Plus

Fixed Fee

 

 

 

 

 

 

0001

Sept 28, 2012 to Sept 27, 2014

Studies needed to demonstrate proof-of-concept for use of the Celution System as
a medical countermeasure for combined injury involving thermal burn and
radiation exposure.

$4,356,912

$326,768

$4,638,680

 

 

 

 

 

 

 

 

 

 

 

 

0002/1

Aug 18, 2014 to Apr 15, 2017

Research and development, regulatory, clinical, and other tasks required for
initiation of a Pilot Clinical Trial of Celution System in thermal burn injury.

$15,422,712

$1,156,703

$16,579,415

 

 

 

 

 

 

 

 

2.

The following section shall be added after SECTION C:
DESCRIOTION/SPECIFICATIONS/STATEMENT OF WORK, ARTICLE C.1., STATEMENT OF WORK
ADDENDUM 1:

 

Statement of Work Addendum 1

 

Preface

Independently and not as an agent of the Government, the Contractor shall be
required to furnish all the necessary services, qualified personnel, material,
equipment, and facilities, not otherwise provided by the Government, as needed
to perform the Statement of Work submitted in response to Broad Agency
Announcement (BAA) BARDA CBRN BAA 11-100-SOL-00009.

 

Specific Objectives and Scope

As proposed herein, the Contractor intends to design, execute, and complete
robust testing, verification, and validation of the System and Process used for
intravenous ADRC delivery as needed for the IDE Submission. In particular,
because of the different risk profile of intravenous delivery the process by
which the cell therapy product is prepared for intravenous delivery is different
than that used for topical delivery. Cytori has previously developed a general
system for intravenous delivery and has applied this process in clinical trials
in the USA and Europe. The majority of the work proposed for this supplement is
directed at completing final testing and documentation for porting that approach
from the older Celution 800 System to the new system of the device intended for
use in the clinical trial to be executed under the proposed IDE. The objective
is to complete the activities and documentation thereof needed in preparation
for this clinical trial

 

 

--------------------------------------------------------------------------------

WBS 2.1Project Management

 

Objective: Execution of activities throughout this project will require that
meetings, site visits, In­Process Reviews, subcontractor management plan, risk
management plan, EVMS, and related activities are properly coordinated and that
the outcome of said activities be communicated to BARDA and other stakeholders
in an efficient, timely manner. The purpose of these project-wide activities is
to facilitate this coordination and communication.

 

Description: Examples of activities performed to facilitate meetings, site
visits, In-Process Review and similar activities include: scheduling meetings,
timely distribution of an agenda in advance of the meeting, and timely
distribution of meeting minutes, action items, and other deliverables after the
meeting, maintain subcontractor and risk management activities and
documentation, and EVMS reporting requirements

 

Deliverable:

1.

Ensure proper coordination of all meetings, site visits, In-Process Reviews,
subcontractor management plan, risk management plan EVMS reports, invoicing, and
other documentation

 

 

 

 

2.

Disposition of meeting minutes and action items and all deliverables under this
Statement of Work to BARDA

 

 

 

 

3.

Preparation of materials and support for an IPR meeting prior to execution of
Option 2.

 

 

 

Success Criterion:

 

CO and PO deem meeting communications are managed satisfactorily

 

WBS 2.2Non-Clinical Toxicology

 

Not Applicable

 

WBS 2.4Clinical

 

2.4.1.1Pilot Clinical Trial Preparation

 

Objective: The current option funded work required for initiation of a Pilot
Clinical Trial involving delivery of ADRCs using topical spray. While the
majority of the work performed for topical delivery is applicable to intravenous
delivery there are, inevitably, some non-overlapping tasks pertaining to study
design modifications, preparing clinical trial sites, and so forth associated
uniquely with the intravenous route of delivery.

 

Description: Activities to be conducted include: finalization of the clinical
trial protocol in accordance with comments received from the FDA; assessment and
selection of Clinical Contract Research Organization (CRO); and assessment,
selection, and pre-qualification of clinical trial sites including a preliminary
assessment of contractual matters to ensure that the budget for the modified
clinical trial is accurate. These activities will be executed with input from
Cytori's Thermal Burn Scientific Advisory Board.

 

Deliverables:

1.

Clinical Site Preparation Report

 

2.

CRO Assessment  Report

 

3.

Execution of Usability Validation Protocol

 

 

 

Success Criterion:

CO and PO deem meeting communications are managed satisfactorily

 

 

 

 

WBS 2.5Regulatory

 

Objective: The FDA must grant approval before clinical use of an Investigational
Device can be initiated. In the case of the Celution System in Thermal Burn
Injury this will require approval under the Investigational Device Exemption
mechanism. Since the intravenous route of administration involves systemic
delivery (as contrasted with the topical route of delivery which is local only)
the package to be prepared in response to FDA questions and comments will be
different from that anticipated under the current contract.

 

 

--------------------------------------------------------------------------------

Description: Cytori’s regulatory team will prepare and submit a package of
documents that is specifically for intravenous delivery of ADRCs. Contents will
be based upon the clinical trial protocol, data obtained in studies described
above, and feedback received from the Agency in response to the IDE package.

 

Deliverable:

1.

IDE Package Responses (as required) to FDA Questions

 

2.

Updated Biocompatibility Report based on Revised Standards

 

3.

Release Design Control Documentation

 

 

 

Success Criteria:

IDE Approval for Intravenous Delivery Trial Granted by FDA

 

WBS 2.6CMC

 

2.6.2Celution System Verification and Validation

 

Objective: To obtain data and reports that will complete the documentation for
all development activities needed for the proposed clinical trial.

 

Rationale: Robust testing, verification, and validation of the system and
process used for ADRC preparation for intravenous delivery is a necessary
component for clinical trial readiness. While much of this work will be
completed within the current contract due to overlap in testing required for
intravenous system and the topical delivery system, use of an intravenous route
of delivery necessitates supplemental activities associated with, for example,
the software and reagents that are specific to processing ADRCs for intravenous
delivery. For example, the lntravase® reagent is used only for intravenous
processing, not for topical spray. There are also differences in the timing of
an approach wherein the cells are delivered to the patient after the completion
of their burn surgery (as now planned) rather than within the context of the
surgery (as previously proposed for the topical spray approach).

 

Description: Continuation of Verification and Validation Testing required in
support of clinical execution, but not required for IDE submission. Examples of
this type of activity include: equipment reliability testing, fully integrated
ship testing, additional testing of time points associated with accelerated and
real-time aging for consumables set, and packaging. lntravase stability testing
in support of enzyme shelf life. Testing of the intravenous processing device to
meet the full complement of safety testing in support of 60601compliance. In
addition, for certain prolonged burn surgeries it may be necessary to delay the
start of tissue processing so that the cell therapy product is prepared
‘just-in-time’ rather than have it sit for an extended period while the surgery
is completed and back in the care unit where the cells will be delivered. This
is different from the previously planned approach in which tissue was to be
processed as soon as possible. For this reason, it will be necessary to execute
additional process validations such as that needed for use of tissue that has
been set aside prior to processing to derive ADRCs.

 

Deliverable:

1.

Intravenous system reliability report

 

2.

Ship testing report

 

3.

lntravase® shelf life report

 

4.

Adipose tissue storage report

 

5.

Phase III DHF Phase Closeout

 

6.

Usability (Formative Evaluation) and Design Validation reports

 

7.

Reliability / HALT Testing Interim Report

 

 

 

Success Criteria:

All reports achieve acceptance criteria specified therein

 

 